Citation Nr: 0725600	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-21 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected right inguinal hernia, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for residuals of a cold 
injury of the feet and hands.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950.  Other potential periods of active duty will be 
discussed below.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 2003 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Jackson, Mississippi (the RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Before the Board can properly adjudicate the veteran's 
claims, additional development is required.

Reasons for remand

Service medical and personnel records

The veteran essentially contends that he suffered a cold 
injury while serving in combat in Korea in late 1950 and that 
such led to disability of the feet and hands, including 
neuropathy.  He also contends that during such combat he was 
forced to jump into a deep ditch to avoid enemy fire, causing 
back and knee injuries which have resulted in various 
orthopedic problems.

Although the veteran contends that his combat injuries took 
place in late 1950, the only period of service which has been 
verified is that from January 1949 to January 1950.  The 
veteran has indicated that following discharge in January 
1950, he was released to the inactive reserves only to be 
called back into active service in September 1950, subsequent 
to which he was sent to Korea where he served until being 
medically evacuated to Japan.  In support of his claim, the 
veteran submitted a "Special Orders" extract which notes 
his release from active duty on July 21, 1951.  The date that 
such period of service commenced was not indicated.  The RO 
also obtained a hospital admission card from the Surgeon 
General of the Army showing that the veteran was hospitalized 
in December 1950 for over 40 days for surgical repair of an 
inguinal hernia.  The admission station was listed as 
"Korea."

Despite the receipt of a Special Orders extract from the 
veteran and the hospital admission card, it is unclear what, 
if any efforts were made by the RO to obtain the veteran's 
service medical or personnel records for his claimed second 
period of service (i.e. from September 1950 to July 1951).  
The RO requested service medical records from the National 
Personnel Records Center (NPRC) for the veteran's first 
period of service only (i.e. from January 1949 to January 
1950).  A response from the NPRC indicating that such records 
are unavailable and were likely destroyed in a 1973 fire is 
of record.  While it appears that an additional records 
request was made to the NPRC specifically covering the 
claimed second period of service, the record does not 
indicate whether a response was received.  It also appears 
that the RO may have included an incorrect Social Security 
number for the veteran on the request form.  While a hand-
written notation on the request form corrects the error, it 
is unclear if such was corrected before or after the request.  
In any event, no response appears to have been received.

The record also does not indicate that any attempt was made 
to secure the veteran's service medical or personnel records 
from his second period of active duty from alternative 
sources, including the service department.  Should the 
veteran's service records from his second period of service 
have been destroyed by fire, as were those of his initial 
period of active duty, search of alternative sources is of 
particular importance.  

The Board accordingly believes that remand of the case is 
necessary so that an additional request for service medical 
and personnel records from the veteran's second period of 
active duty can be made to the NPRC.  Should this request 
fail to produce such records, a search of alterative sources 
should be conducted.  

Obtaining service medical and personnel records from the 
veteran's second period of active duty is critical.  The 
ultimate resolution of the case may very well hinge on the 
exact nature and extent of the veteran's claimed in-service 
injuries.  At a minimum, such records would greatly inform 
any medical opinion as to the etiology of the veteran's 
claimed maladies, should such opinion be required in the 
future.  Moreover, should such records establish combat 
service, the combat presumption found in 38 U.S.C.A. 
§ 1154(b) would be applicable.  

Charles considerations

Further development is also in order regarding the veteran's 
service-connection claim for bilateral hearing loss.  The 
veteran contends that his current hearing loss is the product 
of acoustic trauma suffered as a result of his in-service 
duties as a gunner.

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  In Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002), the United States Court of 
Appeals for Veterans Claims (the Court) further held that 
where there is evidence of record satisfying the first two 
requirements for service connection, but no competent medical 
evidence addressing the third requirement, VA must obtain a 
medical nexus opinion.

The medical records currently associated with the claims file 
include multiple diagnoses of bilateral sensorineural hearing 
loss.  The first Hickson element is arguably satisfied.  
Separation documents from the veteran's initial period of 
service also indicate that he served as a section leader in 
charge of two gun crews and was responsible for emplacement, 
conduct of fire, and fire adjustment while engaging targets.  
As such, the veteran was undoubtedly exposed to excessive 
noise from gunfire.  Element (2) has therefore also been met.

None of the medical records currently associated with the 
veteran's VA claims folder offer an opinion as to a possible 
causal relationship between the veteran's bilateral hearing 
loss and his military service.  The Board finds that a VA 
nexus opinion is therefore necessary to decide the claim.  As 
in Charles, the evidence of record in this case includes 
evidence of current disability and evidence of an in-service 
injury (i.e. exposure to loud noise).  However, no medical 
nexus opinion is present which would serve to causally relate 
the two.  In such situations, the case must be remanded for 
the purpose of obtaining such opinion.  Before the 
examination is scheduled, updated private and VA treatment 
records should be sought.

The Board also notes that while the record includes several 
diagnoses of hearing loss, it is unclear whether the 
veteran's hearing loss is of the severity required for the 
grant of service connection.  Under VA regulations, impaired 
hearing will be considered to be a disability only when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
The audiometric examination conducted on remand will also 
serve to resolve this question.  

Olsen considerations

The veteran also seeks an increased rating for his service-
connected right inguinal hernia.  The last VA compensation 
and pension examination afforded the veteran for this 
condition was in February 2004, over three years ago.  Since 
that time, the veteran has submitted statements indicating 
that his hernia symptomatology has worsened, and specifically 
requesting another VA examination for this condition.  See VA 
Form 21-4138 received May 7, 2004.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) [holding that where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted].

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Because the most recent VA examination of record is 
well over four years old, and because the veteran contends 
that his hernia symptomatology has worsened since that time, 
the Board finds that a new examination is necessary to reach 
a decision.  As with the audiological examination, before the 
inguinal hernia examination is scheduled, updated private and 
VA treatment records should be sought.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's service medical 
and personnel records for his claimed 
second period of service (from September 
1950 to July 1951) from the NPRC.  If the 
NPRC indicates that such records are 
unavailable, a search of alternative 
sources, including the service 
department, should be conducted.  Any 
records obtained should be included in 
the veteran's claims file.  If the 
records request proves unsuccessful, an 
annotation of any action taken to obtain 
such records should be included in the 
veteran's claims file.

2.  Ask the veteran to provide any 
service medical or personnel records in 
his possession together with a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities who have treated him for any 
of his alleged conditions since 2004 (the 
last time any treatment records were 
associated with the claims file).  
Attempt to obtain records from each 
health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a provider).

3.  Schedule the veteran for a VA 
audiological examination to determine the 
severity and etiology if his current 
hearing loss.  The claims folder should 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  After audiological testing 
is conducted, the examiner should review 
the veteran's medical records and answer 
the following questions:

(a) Does the veteran currently have 
bilateral hearing loss?

(b) If so, is it as least as likely as 
not (i.e. probability of at least 50 
percent) that the veteran's hearing loss 
is related to noise exposure during 
active duty?  

A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.

4.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected right inguinal hernia.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  A 
report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.

5.  Thereafter, and after conducting any 
development indicated by the results of 
the request for additional service 
records, readjudicate the issues on 
appeal.  If any of the benefits sought on 
appeal remain denied, in whole or in 
part, the veteran and his representative 
should be provided with a supplemental 
statement of the case and be afforded 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
	Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




